

Exhibit 10.4


POST PRODUCTION SERVICES AGREEMENT


This Post Production Services Agreement (the “Agreement”) entered into this 27th
day of August 2010 between Empire Post Media, Inc. (the “Contractor”), and 33
Ocean Ave Films (the “Customer”).


WHEREAS, Customer is developing and preparing for production a television series
currently titled “Based on a True Story”, consisting of thirteen (13) one hour
episodes, for delivery to the cable television market (the “Episodes”), and


WHEREAS, Contractor is in the business of providing post production work for
television programs, and


WHEREAS, the Customer and Contractor desire to enter into an agreement whereby
the Contractor will perform post production services for the Customers’
Episodes.


IT IS THEREFORE AGREED:


 
1.
The Project.  The project consists of thirteen (13) one hour episodes for
delivery to the cable television market.  The episodes will be a combination of
live action and drama or dramatic re-enactment and will involve production
elements that are shot both on location and on sound stages, including "green
screen" effects shots, computer animation and visual effects.  Customer shall
have total responsibility for creation and production of all production
elements, including but not limited to those described above, and undertakes to
deliver such elements to Contractor in a High Definition Digital
format.  Customer intends to commence delivery of such elements no later than
January 17, 2011.



 
2.
Post Production Services.  Contractor agrees to perform post production services
for the Episodes, including  editing, creation and rendering of effects, digital
compositing, sound effects, sound mix, color correction and mastering and
deliverable outputs of the finished episodes, all of which is described in more
detail, along with Contractor's rates, in Exhibit A attached hereto and made a
part hereof (the “Services”).  Music will be provided by Customer in a “ready to
mix” format.  Any variances, including added work or overages, will be mutually
agreed upon between the parties before such work is undertaken.



 
3.
Consideration.  Contractor agrees to provide the Services and Customer agrees to
pay for the Services at the rates set forth on Exhibit A attached hereto and
made a part hereof, for a total consideration of $1,690,000.



 
4.
Further Terms and Conditions.  The parties hereto, agree that all Services and
payment for Services shall be governed by the Contractor’s Standard Terms and
Conditions set forth in Exhibit B attached hereto and made a part hereof.


 
 

--------------------------------------------------------------------------------

 


 
5.
Notices.  Any notice or other communications required or permitted under this
Agreement shall be in writing and may be delivered , personally, by facsimile,
or by prepaid registered mail addressed to the addresses set forth below, or to
such other address as the addressee may have specified by notice under this
provision.  Any such notice or other communication, if delivered or mailed,
shall be deemed to have been given when received, and if by facsimile, shall be
deemed to have been given when the appropriate transmission report acknowledging
receipt is received by the sender.  All notices shall be sent to the parties as
follows:



If to Contractor:
If to Customer:
Peter Dunn, President
Ellen Fontana
Empire Post Media, Inc.
33 Ocean Ave Films
280 South Beverly Drive, Ste. 205
3058 Olive Avenue
Beverly Hills, CA 90212
Altadena, CA 91001
Fax No. (310) 472-5138
Fax No. _______________



Courtesy copy to:
William B. Barnett
Law Offices of William B. Barnett
21550 Oxnard Street, Suite 200
Woodland Hills, CA 91367
Fax No. (818) 999-2269


IN WITNESS WHEREOF, the parties hereto have executed this Post Production
Services Agreement as of the date first set forth above.


Contractor:
 
Customer:
     
EMPIRE POST MEDIA, INC.
 
33 OCEAN AVE FILMS
     
By: 
/s/ Peter Dunn
 
By: 
/s/ Ellen Fontana
 
Peter Dunn, President
   
Ellen Fontana


 
 

--------------------------------------------------------------------------------

 
